IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2151 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 185 DB 2014
           v.                   :
                                :           Attorney Registration No. 19026
ROBERT T. SEIWELL,              :
                Respondent      :           (Chester County)


                                      ORDER


PER CURIAM


       AND NOW, this 10th day of April, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated March 20,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Robert T. Seiwell is suspended on consent from the Bar of this

Commonwealth for a period of two years, and he shall comply with all the provisions of

Pa.R.D.E. 217.